Citation Nr: 0006619	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  93-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  








REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran retired from military service in December 1967 
after more than 20 years of active duty.  He died in October 
1991.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  During his lengthy military service, the veteran did not 
participate in the occupation of Japan following World War 
II, participate in atmospheric nuclear testing, or serve in 
Vietnam or in the waters off Vietnam during the Vietnam era.  

3.  The veteran died at a private hospital in October 1991 at 
the age of 65 as a result of non-Hodgkin's lymphoma.  

4.  Non-Hodgkin's lymphoma was not present in service or 
until many years thereafter and is not shown to be related to 
service or to an incident of service origin, including the 
veteran's occupational exposure to ionizing radiation during 
service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include as a result of occupational exposure to ionizing 
radiation in service, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 3.312, 
3.313 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim for service 
connection for the cause of the veteran's death is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the appellant is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

The record shows that the veteran died at a private hospital 
in October 1991 at the age of 65.  The cause of death, as 
listed on the Certificate of Death, was non-Hodgkin's 
lymphoma of 18 months' duration.  An autopsy was not 
performed.  

During his life, the veteran did not establish service 
connection for any disability.  

The service medical records are negative for complaints or 
findings of non-Hodgkin's lymphoma.  Moreover, the record 
indicates that the fatal non-Hodgkin's lymphoma was first 
manifested more than two decades following the veteran's 
separation from active service.  That service did not include 
service in Vietnam or in the waters off Vietnam during the 
Vietnam era.  See 38 C.F.R. § 3.313.  

The record contains no competent medical evidence attributing 
the veteran's non-Hodgkin's lymphoma to service on a 
nonradiation basis, and the appellant, the veteran's widow, 
does not contend otherwise.  Rather, she asserts that the 
veteran was exposed to ionizing radiation while serving as a 
technician aboard the USS SNOOK (SSN-592) during the Cuban 
missile crisis and that this exposure ultimately led to his 
demise many years later from non-Hodgkin's lymphoma.  

Non-Hodgkin's lymphoma was added to the list of 
"radiogenic" diseases contained in 38 C.F.R. § 3.311(b)(2) 
by an amendment effective October 13, 1995.  60 Fed. Reg. 
53,276 (1995).  Correspondence dated in August 1998 from the 
Naval Environmental Health Center Detachment, Naval Dosimetry 
Center, Bethesda, Maryland, shows that the veteran received 
the following doses of gamma radiation in service, based upon 
the actual readings on his film badges:  

	00.070		in 1960	at the Nuclear Power Training 
Unit, Idaho Falls, ID

	00.042		in 1961	onboard the USS SNOOK

	00.753		in 1962 	onboard the USS SNOOK

All exposures were whole body, and the records of the 
veteran's exposure aboard SNOOK were reported to be complete 
and showed no unusual or missing exposures.  The veteran's 
total lifetime gamma dose was 0.865 rem, which was noted to 
be approximately equivalent to the exposure received by 
members of the general public as a result of natural 
background radiation during the same time period.  It was 
further reported that the veteran had served on other ships 
while on active duty but had received no occupational 
exposure to ionizing radiation during those assignments.  It 
was also confirmed that the veteran had not participated 
during his military career in atmospheric nuclear testing.  

In accordance with the Board's most recent remand, the RO 
referred this case to the Compensation and Pension Service at 
VA Central Office, which in turn referred the case to the VA 
Under Secretary for Health.  The Under Secretary, through the 
physician who is the Chief Public Health and Environmental 
Hazards Officer for VA, opined in November 1999 that it was 
unlikely that the veteran's non-Hodgkin's lymphoma could be 
attributed to his occupational exposure to ionizing radiation 
in service.  The physician noted that according to the Naval 
Dosimetry Center, the veteran was exposed to a lifetime total 
gamma dose of 0.865 rem during his military service.  The 
physician further noted that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, did not provide screening doses 
for lymphomas.  The physician stated that according to 
information in the Health Effects of Exposure to Low Levels 
of Ionizing Radiation (BEIR V), no form of lymphoma other 
than multiple myeloma has been consistently increased 
following radiation.  The physician also indicated that the 
Mettler and Upton textbook, MEDICAL EFFECTS OF IONIZING 
RADIATION 119-20 (2d ed. 1995) also notes a lack of 
consistent association between radiation exposure and non-
Hodgkin's lymphoma.  

The appellant has provided no medical evidence showing that 
the veteran's radiation exposure in service played a material 
causal role in the development of his non-Hodgkin's lymphoma 
nearly three decades following his last exposure.  Although 
the appellant contends that the veteran's non-Hodgkin's 
lymphoma was due to his occupational exposure to ionizing 
radiation in service, she is not medically qualified to do 
so.  A lay person such as the appellant is competent under 
the law to describe symptoms she has seen or experienced, but 
she is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

By contrast, the record contains the opinion of the Chief 
Public Health and Environmental Hazards Officer for VA, which 
is based on the most recent scientific studies and is 
decidedly against the etiological relationship for which the 
appellant contends.  The Board is left with little choice but 
to find that the preponderance of the evidence is against the 
claim on the basis contended for.  See 38 U.S.C.A. § 5107(b).  

The record shows that the veteran's service did not involve 
occupation duties in Hiroshima or Nagasaki, Japan, between 
August 6, 1945, and July 1, 1946, or internment as a prisoner 
of war by the Japanese government during World War II.  The 
evidence also confirms that he did not participate in 
atmospheric nuclear testing during his military career.  The 
record thus shows that he did not participate in a 
"radiation-risk activity" as that term is defined in 
38 C.F.R. § 3.309(d)(3)(ii) for purposes of entitlement to 
presumptive service connection on a radiation basis.  
Although non-Hodgkin's lymphoma is a disease subject to 
presumptive service connection on a radiation basis under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
service connection is not warranted on that basis where a 
veteran did not participate in a radiation-risk activity as 
defined by law.  Service connection based on occupational 
exposure to ionizing radiation, such as exposure during 
service on a nuclear submarine, is only cognizable under the 
provisions of 38 C.F.R. § 3.311.  There is therefore no legal 
entitlement to service connection for non-Hodgkin's lymphoma 
on a presumptive radiation basis under controlling law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  




ORDER

Service connection for the cause of the veteran's death, to 
include as a result of occupational exposure to ionizing 
radiation during service, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

